   Case 18-00107-SMT   Doc 16    Filed 10/02/18 Entered 10/02/18 14:34:36   Desc Main
                                 Document Page 1 of 6
The document below is hereby signed.

Signed: October 2, 2018




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    THOMAS A. MAURO,                      )     Case No. 18-00107
                                          )     (Chapter 7)
                       Debtor.            )
                                          )     Not for publication in
                                          )     West’s Bankruptcy Reporter.
                                          )

               MEMORANDUM DECISION AND ORDER DIRECTING CLOSING
            OF CASE AND MODIFYING FORTHCOMING DISCHARGE INJUNCTION

         The debtor meets the requirements of 11 U.S.C. § 727 and

    Fed. R. Bankr. P. 4004(c) for a discharge, and the debtor should

    be granted a discharge.       Furthermore, the chapter 7 trustee, Marc

    E. Albert, filed a report of no distribution on June 6, 2018.

    Albert has fully administered the chapter 7 estate and once the

    debtor’s discharge is entered, the case should be closed and

    Albert discharged as trustee.

         The closing of the case ought not await disposition of a

    creditor’s pending nondischargeability adversary proceeding.

    However, the court has abstained from hearing certain state law

    issues concerning the debt at issue that are pending in state

    court, with this court to determine later whether any judgment
Case 18-00107-SMT   Doc 16   Filed 10/02/18 Entered 10/02/18 14:34:36   Desc Main
                             Document Page 2 of 6


recovered by the creditor in the state court is nondischargeable.

Generally, a discharge injunction would prohibit the continuation

of such state law claims.        The court will therefore modify the

discharge injunction to allow those state law claims to proceed

to the entry of a final judgment.

                                       I

                    GRANTING THE DEBTOR A DISCHARGE

      11 U.S.C. § 727 and Fed. R. Bankr. P. 4004 provide the

conditions for granting a debtor a discharge.            The debtor meets

the conditions set forth under those provisions and is entitled

to a discharge.     Accordingly, the court will grant the debtor a

discharge in a separate order.

                                      II

            CLOSING THE CASE AND DISCHARGING THE TRUSTEE

      The debtor’s case is ready to be closed.           Under 11 U.S.C.

§ 350(a), “[a]fter an estate is fully administered and the court

has discharged the trustee, the court shall close the case.”                The

presumption under Fed. R. Bankr. P. 5009(a) that the estate in

this chapter 7 case has been fully administered has not been

rebutted.   Moreover, Albert is entitled to be discharged.               He has

faithfully fully administered the chapter 7 estate.              His status

as a chapter 7 trustee ought to be brought to an end and not be

held in limbo pending the disposition of the nondischargeability

adversary proceeding.        Having fully rendered the services


                                       2
Case 18-00107-SMT    Doc 16   Filed 10/02/18 Entered 10/02/18 14:34:36   Desc Main
                              Document Page 3 of 6


required of him, as will be signified by the entry of an order

discharging him, Albert is entitled to receive from the clerk the

amounts owed him under 11 U.S.C. § 330(b) and Item 9 of the

Bankruptcy Court Miscellaneous Fee Schedule.             There is no just

reason to delay discharging Albert as trustee and closing the

chapter 7 case.

      Moreover, under 11 U.S.C. § 704(a)(1), Albert was required

to “collect and reduce to money the property of the estate . . .

and close such estate as expeditiously as is compatible with the

best interests of parties in interest[.]”             Under 11 U.S.C.

§ 554(c), the closing of the case will abandon to the debtor the

property of the chapter 7 estate that he listed on his schedules

pursuant to § 521(a)(1).         The revesting of title to such property

in the debtor ought not be further delayed.

                                       III

                    MODIFYING THE DISCHARGE INJUNCTION

      The debtor’s creditor, Sarah J. Landise, has filed an

adversary proceeding, Adversary Proceeding No. 18-10011, seeking

to have a judgment that has not yet been made final in the

Superior Court for the District of Columbia, declared as

nondischargeable under 11 U.S.C. § 523(a)(6).             The court has

abstained from hearing the state law claims and lifted the

automatic stay to allow Landise to obtain a final judgment in the

Superior Court.      However, under 11 U.S.C. § 524(a)(2), a debtor


                                        3
Case 18-00107-SMT   Doc 16   Filed 10/02/18 Entered 10/02/18 14:34:36   Desc Main
                             Document Page 4 of 6


who is granted a discharge is also granted a discharge

injunction.   The discharge injunction bars creditors from

collecting on a debt that has been discharged under § 727.                There

is, therefore, an issue of whether the discharge injunction would

bar Landise from obtaining her judgment in the Superior Court.

      Section 727(b) provides:

      Except as provided in section 523 of this title, a
      discharge under subsection (a) of this section
      discharges the debtor from all debts that arose before
      the date of the order for relief under this chapter,
      . . . .

When a creditor files a timely complaint to determine the

dischargeability of a debt, at least one court holds that the

discharge injunction does not apply with respect to that debt

until the bankruptcy court makes a determination of the

dischargeability of the debt.         See Buke, LLC v. Eastburg (In re

Eastburg), 440 B.R. 851, 855 (Bankr. D.N.M. 2010).              Other courts

have rejected that reasoning and note that 11 U.S.C. § 523(c)(1)

reads:

      Except as provided in subsection (a)(3)(B) of this
      section, the debtor shall be discharged from a debt of
      a kind specified in paragraphs (2), (4), or (6) of this
      subsection (a) of this section, unless, on request of
      the creditor to whom such debt is owed, and after
      notice and a hearing, the court determines such debt to
      be excepted from discharge under paragraph (2), (4), or
      (6), as the case may be, of subsection (a) of this
      section.

These courts hold that “this provision renders a debt

dischargeable ‘unless’ the bankruptcy court concludes that


                                       4
Case 18-00107-SMT   Doc 16   Filed 10/02/18 Entered 10/02/18 14:34:36   Desc Main
                             Document Page 5 of 6


section 523(a)(2), (4), or (6) is applicable, not the reverse.”

In re Gibellino-Schultz, 446 B.R. 733, 740 n. 5 (Bankr. E.D. Pa.

2011).    These courts, nevertheless, agree that the court may

modify a discharge injunction to allow for a suit to proceed in

state court.    Id.

      In any event, I have previously held that a bankruptcy court

may modify the discharge injunction to allow a state court to

proceed where the bankruptcy court has abstained from hearing the

state law issues in a nondischargeability complaint.              In re

Richardson, No. 94-00324, 2000 WL 33529761 (Bankr. D.D.C. October

17, 2000).    Accordingly, I will modify the discharge injunction

to allow Landise to proceed in the Superior Court to obtain a

final judgment, with this court to then determine (under

principles of issue preclusion or otherwise) whether such

judgment is nondischargeable under § 523(a)(6).

                                      IV

                                 CONCLUSION

      Based on the foregoing, it is

      ORDERED that a separate order granting the debtor a

discharge shall be entered forthwith.           It is further

      ORDERED that the trustee be and hereby is discharged.               It is

further

      ORDERED that the Clerk shall close this case as a chapter 7

case after the order granting the debtor a discharge has been


                                       5
Case 18-00107-SMT                                                                                    Doc 16   Filed 10/02/18 Entered 10/02/18 14:34:36   Desc Main
                                                                                                              Document Page 6 of 6


entered.                                                    It is further

                              ORDERED that the closing of the case abandons to the debtor,

pursuant to 11 U.S.C. § 554(c), all property that he scheduled.

It is further

                              ORDERED that the discharge injunction is modified to permit

Sarah J. Landise to pursue in Landise v. Mauro, No. 1992 CA 2456,

in the Superior Court of the District of Columbia obtaining a

judgment against the debtor determining the amount of her claim

against the debtor, and is modified to permit pursuit of any

appeals relating to such a judgment, but Landise is barred from

taking any further action on that judgment, except to seek to

have such judgment declared as nondischargeable in this court,

unless and until the court finds such debt is nondischargeable

under 11 U.S.C. § 523.                                                                                        It is further

                              ORDERED that after closing of the bankruptcy case, Landise’s

adversary proceeding against the debtor, Adversary Proceeding No.

18-10011, shall be treated as remaining pending and an open

proceeding without the necessity of reopening the bankruptcy case

itself.

                                                                                                                                  [Signed and dated above.]

Copies to: Recipients of e-notification of filings.




R:\Common\TeelSM\TTD\Orders\Closing Case\Order - Closing case and discharging trustee_Thomas Mauro_v6.wpd
                                                                                                                        6
